Kinmonth, J.
(concurring). I concur with the majority that there is no error, and although I endorse what has been stated in the majority opinion, my ground for finding no error is that, the judgment having been satisfied in full, the questions now sought to be raised by the defendant are moot. “[A]s no practical benefit could follow from the determination of the questions sought to be raised by the appeal, it is not incumbent upon us to decide them.” Rollins v. Holcomb, 122 Conn. 664, 666.
Whether scire facias properly lies in this case need not be decided, since the question was not raised by the defendant and, as stated above, the question is now moot.